        Case 4:19-cr-00081-BMM
               IN THE UNITEDDocument
                               STATES37 Filed 09/14/20
                                      DISTRICT    COURTPage 1 of 1
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




 UNITED STATES OF AMERICA,                   CR 19-81-GF-BMM

                         Plaintiff,

           vs.                               ORDER

 JUSTIN ZANE GOBERT,

                         Defendant.



      Before the Court is the unopposed request of the United States to allow two

witnesses to testify at trial by video-teleconferencing. For good cause shown, IT IS

ORDERED that the witnesses, Annette Findlater and Theodore Collins, may

testify by means of video-teleconferencing at the trial scheduled to begin

September 22, 2020 at 9:00 a.m. in Great Falls, Montana.

      DATED this 14th day of September, 2020.




                                         1
